 
EXHIBIT 10.1

CRACKER BARREL OLD COUNTRY STORE, INC.
and
SUBSIDIARIES


FY 2011 Annual Bonus Plan


ARTICLE I
General


1.1           Establishment of the Plan.  Pursuant to the Cracker Barrel Old
Country Store, Inc. 2002 Omnibus Incentive Compensation Plan ( the “Omnibus
Plan”), the Compensation Committee (the “Committee”) of the Board of Directors
of Cracker Barrel Old Country Store, Inc. (the “Company”) hereby establishes
this FY 2011 Annual Bonus Plan (the “ABP”).


1.2           Plan Purpose.  The purpose of this ABP is to specify appropriate
opportunities to earn a bonus with respect to the Company’s 2011 fiscal year in
order to reward officers of the Company and of its subsidiaries for the
Company's financial performance during fiscal year 2011 and to further align
their interests with those of the shareholders of the Company.


1.3           ABP Subject to Omnibus Plan.    This ABP is established pursuant
to, and it comprises a part of the Omnibus Plan. Accordingly, all of the terms
of the Omnibus Plan are incorporated in this ABP by reference as if included
verbatim.  In case of a conflict between the terms and conditions of the ABP and
the Omnibus Plan, the terms and conditions of the Omnibus Plan shall supersede
and control the issue.  It is intended that the ABP shall in all respects be
subject to and governed by the provisions of the Omnibus Plan and, except to the
extent Annual Bonuses (as defined herein) are paid on an accelerated basis
pursuant to a Change in Control, that all Annual Bonuses paid to Covered
Employees shall constitute qualified performance-based compensation under
Section 162(m) of the Code. The terms of this ABP shall in all respects be so
interpreted and construed as to be consistent with this intention.


ARTICLE II
Definitions


2.1           Omnibus Plan Definitions.  Capitalized terms used in this ABP
without definition have the meanings ascribed to them in the Omnibus Plan,
unless otherwise expressly provided.


2.2           Other Definitions.  In addition to those terms defined in the
Omnibus Plan and elsewhere in this ABP, whenever used in this ABP, the following
terms have the meanings set forth below:



 

  (a) “2011 Operating Income” means, operating income during the 2011 fiscal
year, excluding extraordinary gains or losses and the effects of any sale of
assets (other than in the ordinary course of business), the effects of any
refinancing of the Company’s long-term indebtedness, the effects of changes in
accounting principles.

 


 
 

--------------------------------------------------------------------------------

 



 

  (b)  "Annual Bonus” means the Award paid to a Participant after the Committee
determines that the Performance Goal has been achieved and exercised its
discretion in determining whether to pay the Eligible Bonus or some different
lower amount.         (c) "Eligible Bonus” means an Award equal to a percentage
of a Participant's applicable annual base salary established within the first 90
days of the Performance Period or, in the case of new hires or Participants who
are promoted, established at the time of hiring or promotion and the portion of
fiscal year 2011 for which the salary is applicable, consistent with those
established for the same or similar position by the Committee within the first
90 days of the Performance Period.         (d)  "Performance Goal” means
achievement of 2011 Operating Income in an amount equal to or greater than an
amount established by the Committee within the first 90 days of the Performance
Period.         (e)  "Performance Period” means the Company's 2011 fiscal year.



ARTICLE III
Eligibility; Calculation and Payment of Awards


3.1           Plan Eligibility.  The Participants in the ABP shall be those
persons designated by the Committee during the first 90 days of the Company's
2011 fiscal year, and those hired or promoted during the fiscal year and at that
time designated as Participants by the Committee.


3.2           Bonus Eligibility.  If the Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible Bonus.  The Annual
Bonus, however, shall be determined by the Committee based upon such measures,
if any, that the Committee in its discretion shall employ.


3.3           Calculation and Payment of Awards.  After the close of the
Performance Period, the Committee shall certify in writing the achievement of
the Performance Goal and the amounts of any Annual Bonus payable to each
Participant.  No Annual Bonus shall be paid to any Covered Employee if the
Performance Goal is not achieved.  .Any Annual Bonus due shall be paid within a
reasonable time after certification of the achievement of the Performance Goal
by the Committee and, in any event, on or prior to March 31, 2012.
 
                3.4           Committee Discretion; Limit on Awards.  Subject to
Section 3.2, The Committee shall have the discretion to establish the amount of
any Annual Bonus payable to any Participant, except that the Annual Bonus of any
Covered Employee shall not exceed either his or her Eligible Bonus or the
Section 162(m) Cash Maximum.


 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
Termination of Employment


4.1           Termination of Employment.  Except upon death or disability, if,
prior to the certification of the Award as set forth in Section 3.3, a
Participant’s employment is terminated or the Participant voluntarily resigns,
all of the Participant’s rights to an Annual Bonus shall be forfeited.  If a
Participant’s employment is terminated because of a Participant's death or
disability, the Eligible Bonus shall be reduced to reflect only the period of
employment prior to termination.  The adjusted Award shall be based upon the
number of days of employment during the Performance Period.  In the case of a
Participant’s disability, the employment termination shall be deemed to have
occurred on the date the Committee determines that the disability has occurred,
pursuant to the Company’s then-effective group long-term disability insurance
benefit for officers.  Any Annual Bonus thereafter determined by the Committee
shall be payable at the time specified in Section 3.3.


ARTICLE V
Change in Control


5.1           Change in Control.  If a Change in Control takes place during
fiscal 2011, (i), the Performance Goal shall be deemed to have been met if the
Company’s operating income through the end of the fiscal month preceding the
Change in Control equals or exceeds 50% of the Company’s operating income for
the comparable period in the 2010 fiscal year, (ii) all Annual Bonuses
established by the Committee shall be immediately payable in cash to
Participants upon the date of the Change of Control (subject to any election
previously made by a Participant to defer receipt of such Bonus), and (iii)
unless expressly terminated, this ABP shall continue in effect throughout the
remainder of fiscal 2011 with the amount of any Bonuses payable at the end of
2011 reduced by the amount of any Bonuses paid upon the Change in Control


